Appeal from so much of a judgment of the County Court, Queens County, convicting appellant of felonious possession of narcotics in violation of section 1751 of the Penal Law, and resentencing him to a term of two to ten years, as “ denied [appellant’s] application for a writ of coram nobis that the [appellant] be sentenced for the conviction of a misdemeanor instead of a felony ”, and from so much of an order which denied him the same relief. Judgment and order, insofar as appealed from, unanimously affirmed. No opinion. Present — Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ. [See 4 A D 2d 674.]